DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 4, 11 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 (similarly claims 11 and 17) recite: “a latter revision version indicator”.  The examiner is unclear if “a latter revision version” is referring to a later in time revision version (maybe earlier version number but created later in time) or a latest version number or higher version number, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (Pub 20160092250) (hereafter Wagner) in view of Tal et al. (Pub 20210200814) (hereafter Tal).

As per claim 1, Wagner teaches:
A method, comprising: 
responsive to receiving on a serverless platform a request for a containerized service and detecting a potential request failure, searching a database with computer hardware, the database mapping version-specific requests to a plurality of containers configured and managed by the serverless platform; and 
redirecting the request to a container containing a prior version of the containerized service requested in response to determining that the container maps to a version-specific request that matches the request received.  ([Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use…  [Paragraph 51], In some embodiments, the versioning and deployment manager 150 may determine how many requests associated with the code are being received, and decide to service one or more of the requests using the older version if one or more containers already have the older version loaded, and if not enough containers have the newer version loaded thereon to serve all of the requests.  [Paragraph 49], The code deployment data 150A may include data regarding the history of incoming requests, versions of the user code executed on the virtual compute system 110, and any other metric that may be used by the versioning and deployment manager 150 to adjust and/or optimize the deployment of the user code associated with the incoming code execution requests.  [Paragraph 32], FIG. 1 may include two or more runtimes, each of which may be used for running a different user code. In some embodiments, the warming pool manager 130 may maintain a list of instances in the warming pool 130A. The list of instances may further specify the configuration (e.g., OS, runtime, container, etc.) of the instances.  [Paragraph 39], Although the components inside the containers 156B, 158A are not illustrated in the example of FIG. 1, each of these containers may have various operating systems, language runtimes, libraries, and/or user code. In some embodiments, instances may have user codes loaded thereon (e.g., in an instance-level cache such as the code cache 159C), and containers within those 
Although Wagner silently discloses mapping version-specific requests to a plurality of containers.
Wagner does not explicitly disclose mapping information (i.e. mapping version-specific) within a serverless platform.
Tal teaches mapping version-specific within a serverless platform. ([Paragraph 10], The automation server may allow streamlined deployment from new application code directly to containers. Support for other deployment frameworks, such as service meshes (e.g., Istio) or other middleware (e.g., Knative), may also be included in the containerized application platform…  [Paragraph 11], when mapping resources associated with the containerized orchestration engine and/or the containerized application platform…  [Paragraph 119], In the classification phase, proxy servers 312 may further probe each discovered device to determine the version of its operating system. The probes used for a particular device are based on information gathered about the devices during the scanning phase.  [Paragraph 157], As also illustrated in FIG. 6B (e.g., in a primary portion of the browser interface), the browser interface may 
Tal also teaches searching/matching a container by querying/searching ([Paragraph 12], In some embodiments, the discovery process may first identify a deployment configuration of the containerized application platform by querying an associated deployment configuration application programming interface (API). The deployment configuration may be used within the containerized application platform to template new deployments to pods within the computing cluster. The new deployments may be based on executable images generated/maintained by the containerized application platform, for example. In addition, a replication controller associated with the containerized orchestration engine may be used to deploy the new deployments to the pods and monitor (and repair and/or replace, if necessary) those deployments during execution. After identifying the deployment configuration of the containerized application platform, a build configuration of the containerized application platform may be retrieved by querying an associated build configuration API. The build configuration may be used within the containerized application platform to generate executable images from source code (e.g., to generate the executable images used by the deployment configuration to generate new deployments). Once information about both the deployment configuration and build configuration are retrieved, that information may be stored within a database for later access.)


As per claim 2, rejection of claim 1 is incorporated:
Wagner teaches further comprising generating and electronically storing a routing rule that redirects future requests matching the request received to the container containing the prior version of the containerized service. ([Paragraph 51], In some embodiments, the versioning and deployment manager 150 may determine how many requests associated with the code are being received, and decide to service one or more of the requests using the older version if one or more containers already have the older version loaded, and if not enough containers have the newer version loaded thereon to serve all of the requests.  [Paragraph 51], In some embodiments, the versioning and deployment manager 150 allows the older version of the code to be used while the new version is being downloaded onto an internal data 

As per claim 3, rejection of claim 1 is incorporated:
Wagner teaches wherein the redirecting comprises generating a reconfigured request different from the request received, the reconfigured request corresponding to the container containing the prior version of the containerized service requested. ([Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use… [Paragraph 51], In some embodiments, the versioning and deployment manager 150 allows the older version of the code to be used while the new version is being downloaded onto an internal data store, a code cache of a particular instance, and/or a container. By using the older version of the code while the new version is being downloaded, any latency increase due to the change may be avoided by overlaying the procurement of the new version (e.g., latest corrected/request version) with the execution of the requests.)

As per claim 5, rejection of claim 1 is incorporated:
Tal teaches further comprising adding a path property to a build component of the serverless platform when creating a new version of the containerized service, wherein the path property is used to locate interface definition information for mapping a newly configured request to the new version of the containerized service. ([Paragraph 12], The build configuration may be used within the containerized application platform to generate executable images from source code (e.g., to generate the executable images used by the deployment configuration to generate new deployments). Once information about both the deployment configuration and build configuration are retrieved, that information may be stored within a database for later access. Further, the database may also store information about one or more relationships between the build configuration and the deployment configuration (e.g., which namespace they share or any variables and/or data shared and/or communicated between the two objects). The deployment configuration and build configuration are included as examples. Other objects within the respective containerized application platform may be discovered during the discovery process (e.g., routes, groups, users, projects, images, image streams, etc.).  [Paragraph 153], APIs associated with both the containerized orchestration engine and the containerized application platform 609. For example, API 608 may include a deployment configuration API, a build configuration API, a route API, a group API, a user API, a project API, an image API, and/or an image stream API, each associated with the containerized application platform 609. Additionally or alternatively, API 608 may include core container API(s), cron job API(s), daemon set API(s), deployment API(s), job API(s), pod API(s), replica set API(s), replication controller API(s), stateful set API(s), endpoint API(s), ingress API(s), service API(s), configuration map API(s), persistent volume API(s), storage class API(s), volume API(s), volume attachment API(s), controller revision API(s), custom resource definition API(s), event API(s), limit range API(s), horizontal pod autoscaler API(s), 

As per claim 6, rejection of claim 5 is incorporated:
Tal teaches further comprising extracting the interface definition information from an application programming interface (API) definition file in response to locating the API definition file stored in a repository or extracting the interface definition information from a container launched from a container image. ([Paragraph 12], The build configuration may be used within the containerized application platform to generate executable images from source code (e.g., to generate the executable images used by the deployment configuration to generate new deployments). Once information about both the deployment configuration and build configuration are retrieved, that information may be stored within a database for later 

As per claim 7, rejection of claim 1 is incorporated:
Wagner teaches wherein the detecting comprises determining that a configuration of the request does not match a configuration specified for a current version of the containerized service. ([Paragraph 50], For example, the user may specify that the code has been updated. In another example, the user may specify the version of the code that he or she wishes to use… [Paragraph 51], In some embodiments, the versioning and deployment manager 150 allows the older version of the code to be used while the new version is being downloaded onto an internal data store, a code cache of a particular instance, and/or a container. By using the older version of the code while the new version is being downloaded, any latency increase due to the change may be avoided by overlaying the procurement of the new version (e.g., latest corrected/request version) with the execution of the requests.)

As per claims 8-10, 12 and 13.  These are system claims corresponding to the method claims 1-3, 5 and 6.  Therefore, rejected based on similar rationale.

As per claims 14-16, and 18-20.  These are non-transitory computer-readable storage media claims corresponding to the method claims 1-3 and 5-7.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONG U KIM/Primary Examiner, Art Unit 2196